FILED
                            NOT FOR PUBLICATION                             FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50434

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00599-GPS

  v.
                                                 MEMORANDUM*
JAMES DEMMONS, a.k.a. James
Anderson, a.k.a. Craig, A.k.a. James
Demmond, a.k.a. Rupert Demmons, a.k.a.
James Hughes, a.k.a. James David Hughes,
a.k.a. James Paul Rubert, a.k.a. James
David Summers, a.k.a. Van Demmons,
a.k.a. Van Dillion, a.k.a. James Van
Huges, a.k.a. Van Wright, a.k.a. Craig
Wright, a.k.a. James Wright,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      James Demmons appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291. We review de novo whether a district court has authority to

modify a sentence under section 3582, see United States v. Wesson, 583 F.3d 728,

730 (9th Cir. 2009), and we affirm.

      Demmons contends that he is entitled to a sentence reduction under the Fair

Sentencing Act of 2010 and subsequent amendments to the Sentencing Guidelines.

However, as Demmons concedes, he was sentenced as a career offender pursuant

to U.S.S.G. § 4B1.1. Therefore, his sentence was not based on a Guidelines range

that has been lowered, and the district court lacked authority to reduce his

sentence. See 18 U.S.C. § 3582(c)(2); Wesson, 583 F.3d at 731-32. Because

Demmons cannot satisfy the first prong of section 3582(c)(2), we need not

consider his arguments related to his eligibility for a sentence modification under

the second prong of section 3582(c)(2), including the application of U.S.S.G.

§ 1B1.10.

     Demmons also contends that the denial of a sentence modification based on

the Fair Sentencing Act violated his right to equal protection of the law. As he

concedes, this contention is foreclosed. See United States v. Baptist, 646 F.3d

1225, 1228-29 (9th Cir. 2011) (per curiam).

     AFFIRMED.


                                          2                                     12-50434